                         IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                 CHARLOTTE DIVISION

                                                  )
UNITED STATES OF AMERICA                          )   DOCKET NO.:       3:16-mj-337-DSC
                                                  )
      v.                                          )   ORDER TO DISMISS THE COMPLAINT
                                                  )
ARTHUR FISCHER                                    )
                                                  )


           THIS MATTER is before the Court on the “Motion to Dismiss the Complaint” (document

 # 14) filed January 29, 2019.

           Leave of Court is hereby granted for the dismissal of the Criminal Complaint in the above-

 captioned case without prejudice.

           The Clerk is directed to certify copies of this Order to the U.S. Probation Office, U.S.

 Marshals Service, Defense Counsel and the United States Attorney's Office.

           SO ORDERED.
                                      Signed: January 30, 2019
